DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 10/18/2021 in which Applicant lists claim 3 as being cancelled, claims 2, 4 and 6-12 as being original, and claims 1 and 5 as being currently amended. It is interpreted by the examiner that claims 1-2 and 4-12 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Drawings
The replacement drawings were received on 10/18/2021.  These drawings are accepted. The objections to the drawings cited in the office action mailed 7/30/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 8-11 of the remarks, filed 10/18/2021, with respect to Takada et al. (US 2018/0224589 A1) and Perkins et al. (US 7961393 B2) not disclosing the amendments made to claim 1, have been fully considered and are persuasive.  Therefore, the rejections of the claims are hereby withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 2 and 4-12 depend from claim 1, and therefore are allowable for at least the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/16/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872